Citation Nr: 1334869	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO. 12-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disability, variously diagnosed as  posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder; and to include aggravation of a personality disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1999 to June 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran was scheduled for a hearing before a Decision Review Officer (DRO) in January 2013; however the Veteran did not appear for this hearing. As the Veteran has not offered a statement of good cause as to why he missed the hearing, the Board will proceed as if the hearing request had been withdrawn. 38 C.F.R. § 20.702(d) (2013).

The Veteran has filed claims for psychiatric disorders to include PTSD, anxiety disorder, depressive disorder, and obsessive compulsive disorder. The medical evidence indicates treatment and diagnoses for PTSD as well as other psychiatric conditions, such as depression. The U.S. Court of Appeals for Veterans Claims held in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim. The record indicates that the Veteran has been diagnosed as having a personality disorder, and through the submission of medical evidence he has argued that the disorder was aggravated by his military service. Accordingly, the Veteran's psychiatric disability claim has been appropriately recharacterized above.

In an August 2012 rating decision the Veteran was granted service connection for gastroresophageal reflux disorder (GERD). The Veteran has not disagreed with the assigned disability ratings or the effective dates. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted 

during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.) Therefore, this matter is considered resolved and is not in appellate status. 

The Veteran filed a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). See June 2013 claim; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a Veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, . . . VA must consider TDIU."). The RO did not consider such a claim. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (noting that a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating). This issue is REFERRED to the RO for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's personality disorder was aggravated by active military service. 


CONCLUSION OF LAW

The criteria for the establishment of aggravation of a pre-existing personality disorder have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303(c), 3.304 (2013); VAOPGCPREC 82-90.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting the Veteran's claim, the entire benefit sought on appeal has been granted. Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247 (1999).

At the time of the service entrance examinations, those persons entering military service are presumed to be in sound physical and mental condition, except for those disorders, disease, or other "infirmities" that are noted on their service entrance physical examination. 38 U.S.C.A. §§ 1111 , 1132. For those disorders that preexisted service and were worsened or "aggravated" during such service, a veteran may obtain service connection. 38 U.S.C.A. §§ 1110 , 1111, 1131, 1132, 1153 (West 2002). A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable (obvious and manifest) evidence that the increase in disability is due to the natural progress of the disability or disease. Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306 (a) (b) . See Falzone v. Brown, 8 Vet. App. 398 (1995) (holding that the presumption of aggravation created by § 3.306 applies only if there is an increase in severity during service). 

 In VAOGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service. The General Counsel concluded that VA is required to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116 (2003).

Generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c) , 4.9, 4.127 . However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected. 38 C.F.R. §§ 3.303(c), 4.9, 4.12; see also VAOPGCPREC 82-90, 

Significant to this matter, the law mandates that congenital or developmental "defects" such as a personality disorder and mental deficiency automatically rebut the presumption of soundness and are therefore considered to have preexisted service. 38 C.F.R. §§ 3.303(c) , 4.9 (2011).

The Veteran's pre-entrance physical examination detected no pre-existing mental symptoms or disorders. While he would therefore be considered to have been in sound mental condition at the time he entered service, by operation of 38 C.F.R. § 3.303(c), a factually informed and medically competent diagnosis of a personality disorder erases the presumption of mental soundness. 

During military service, the Veteran had various alcohol-abuse related occurrences. Various post-service treatment records indicate treatment and diagnoses for PTSD, adjustment disorder, depression, anxiety, and a personality disorder. Substantial evidence also suggests in early adolescence, the Veteran was subjected to an older adolescent's sexual exhibitionism. This evidence and other post-service records indicates that the Veteran engaged in poly-substance abuse until several years ago when the addictions apparently remitted. 

Pursuant to VA's duty to assist, the Veteran underwent an April 2012 mental disorders examination, including a file review. The examiner found that the Veteran did not have PTSD due to a lack of a qualifying "stressor." However, the examiner also opined that the Veteran had a borderline personality disorder which was not aggravated by military service. 

Because the Veteran has been found to have had a pre-existing personality disorder, by operation of law, he is not presumed to have been in sound mental condition at the time he entered active service. Under the law, the Board must then determine whether there is clear and unmistakable evidence that the pre-existing mental disorder was not aggravated by military service. Horn v. Shinseki, 25 Vet. App. 231 (2012). 

The law holds that in this determination, clear and unmistakable evidence includes the determination that the word "unmistakable" means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable. Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing Webster's New World Dictionary 1461 (3rd Coll. ed. 1988) (other citations omitted). 

In a November 2010 letter, the Veteran's treating VA physician opined that the Veteran's military service exacerbated childhood trauma. She stated that she had treated the Veteran for a "few years," and evidence knowledge of the Veteran's military service. She observed that the Veteran had both anxiety and depressive symptoms during military service. 

The Board is therefore presented with two VA medical opinions expressing the opposite of each other (that the pre-existing disorder was and was not aggravated by service). The Courts have observed that the standard of proof for rebutting the presumption of soundness is not merely evidence that may be termed "cogent and compelling," or amounting to a sufficient showing, but evidence that is clear and unmistakable or, undebateable. Further, the question is not whether the Secretary has sustained a burden of producing evidence, but whether the evidence as a whole, clearly and unmistakably demonstrates that the injury or disease existed prior to service. Cotant v. Principi, 17 Vet. App. 116, 132 (2003), citing Vanerson. 

Given the fact that by operation of law, the Veteran is not presumed to have been in sound mental condition at the time he entered service and that two VA mental health care professionals have differed as to whether the pre-existing disorder was aggravated by service, the question of aggravation is not "undebateable" and the Board must grant service connection for aggravation of a personality disorder.

The Board emphasizes that is makes no pronouncement as to the validity of the Veteran's assertion that he has PTSD, or service-related anxiety or depression. 
The RO will assign an appropriate disability rating, in accordance with 38 C.F.R. § 4.22 pertaining to aggravation of disabilities aggravated by active service. See also Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as, although related, each having a distinct meaning as specified by Congress).


CONTINUED ON NEXT PAGE






ORDER

Service connection for aggravation of a personality disorder is granted.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


